Title: To James Madison from Ira Allen (Abstract), 7 May 1805
From: Allen, Ira
To: Madison, James


7 May 1805, Philadelphia. “While I wait for Some Documents more Effectually (if Possible) to Establish my Claims on the British Government before I Compleat the Second Vollum of the olive Branch or Send to London that Mr. Monroe might obtain Justice for me I inclose Part of the maniscript of the twenty fith Chapter of the Olive Branch and Submit the Propriety of it’s being Shewn to Mr. Merry that an Effectual investigation of the matters therein Contained be made and the Result Transmited to Mr. Monroe and the British government I invite this investigation as a Justice due to both Governments to Preserve frendship on the fruntiers and a Justice to the Claimant.
“I Shall make you a Vissit as Soon as I have the Second Vollum of the Olive Branch in Print.”
